DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “determining the characteristic performance parameter from the first measurement and the second measurement, wherein the characteristic performance parameter is a source reflection coefficient J's, wherein the DUT input reference plane is at the input port of the DUT, and wherein determining the characteristic performance parameter from the first measurement and the second measurement comprises measuring and controlling an effective source reflection coefficient Γs1; in accordance with the formula:  
    PNG
    media_image1.png
    61
    161
    media_image1.png
    Greyscale
wherein Γs0 is a predetermined passive source reflection coefficient given by the source at the DUT input reference plane, a1’ and b1’ being the first measurement of the incident wave and the reflected wave, respectively, and a1” and b1” being the second measurement of the incident wave and the reflected wave, respectively” in combination with all the limitations of claim 1. 
Claims 2-6, 8-9 are dependent on claim 1 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Marchetti et al., US 20110163762 discloses a load pull arrangement for testing DUTs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868